Citation Nr: 1741570	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 13-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.

2. Entitlement to service connection for blood clots in the left leg, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to May 1974.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 

REMAND

Bilateral Hip Disability

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Currently, the Veteran is service-connected for right knee medial meniscus tear, left knee arthritis, bilateral knee instability, and lumbar spine degenerative arthritis and IVDS with right lower extremity radiculopathy.  According to the medical record, the Veteran has experienced multiple hip injuries due to right knee problems, including locking and giving way. See October 2013 VA triage note; February 2011 VA orthopedic note; July 2010 VA orthopedic note. Imaging studies after a fall in October 2013 revealed mild degenerative changes involving the left hip joint with marginal osteophytes. See October 2013 VA progress note.

The Veteran underwent a VA examination of his back in February 2014. See February 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire. During the examination, the Veteran complained of his knees locking as well as permanent shooting pain in his back, buttocks, hips, legs, heal, and ankle. Id. He reported that his back condition began when his right knee locked up as he stepped out the front door, causing him to fall on his right hip and land on his back. Id. He also reported suffering other falls caused by his knee problems. Id. The examiner determined that the Veteran's low back disability was at least as likely as not aggravated beyond its natural progression by the Veteran's fall, which was caused by his service-connected bilateral knee disability. The examiner cited to the Veteran's February 2011 orthopedic consultation in which he also reported hip pain after falling.

In December 2014, the Veteran presented to his primary care physician. See December 2014 VA primary care note (Virtual VA). The physician noted that the Veteran's knee pain is more likely than not causal and contributing to his hip pain. 

Upon review of the record, the Board finds that there are numerous competent indications that the Veteran's claimed bilateral hip disability is linked to his service-connected knee conditions. Absent a diagnosis of a disability, pain is insufficient to establish current disability that warrants service connection. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). However, the October 2013 imaging study provided an impression of mild degenerative changes involving the left hip joint shortly after the Veteran reportedly fell due to problems with his right knee. In addition, the February 2014 VA examination found that his back condition was related to the October 2013 fall precipitated by the Veteran's service-connected knee conditions. The record indicates that the Veteran complained of hip pain along with back pain following that fall. Further, the Veteran's VA primary care physician indicated that the Veteran's hip pain is related to his service-connected knee conditions. Unless challenged, the Board assumes the competency of VA examiners. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). Moreover, as a lay person, the Veteran is competent to report having suffered a falling injury to his hip as a result of his knee locking or giving out as well as any resulting pain. Layno v. Brown, 6 Vet. App. 465, 470 (1994). Considering the medical evidence of mild degenerative changes of the left hip joint and the competent indications that the Veteran's hip symptomatology is related to his service-connected knee conditions, the Board finds that a remand is necessary to obtain an examination to clarify the diagnosis, if any, underlying the Veteran's claimed bilateral hip disability and to determine whether any such diagnosis is caused by or related to the Veteran's service connected knee conditions. McLendon, 20 Vet. App. at 83. 

Blood Clots

Additional evidentiary development is required to adjudicate properly the claim of service connection for blood clots in the left leg.  The Veteran contends that the blood clots in his left leg are secondary to his service-connected back disability. See September 2013 VA Form 9; September 2010 VA Form 21-526b. Specifically, he asserts that the blood clots are the result of back surgery in 2010. See February 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire. 

A review of the Veteran's post-service treatment records indicates a history of blood clotting. See February 2005 VA History and Physical Examination note; September 2008 orthopedic surgery outpatient note; July 2016 VA internal medicine note, problem list (citing September 2006 finding of venous thrombosis in the left calf) (Virtual VA).  In August 2010, the Veteran was hospitalized for pulmonary embolism and lower extremity thrombosis. See August 2010 orthopedic surgery outpatient note. According to the corresponding note, the Veteran continued to have episodes of locking and instability in the right knee.

The Veteran underwent a VA examination in July 2015. See July 2015 Artery & Vein Conditions Vascular Diseases Disability Benefits Questionnaire; July 2015 Heart Disability Benefits Questionnaire. The examiner diagnosed recurrent deep vein thrombosis in the left lower extremity. The Veteran reported that he developed a blood clot a short time after returning home after his service. Id. He also reported that his deep vein thrombosis began when his leg swelled up and became very painful. Id.

Upon further review of the record, the Board also finds that there is a competent indication that the Veteran's service-connected back condition is linked to the blood clots in the left leg. The record establishes a long history of blood clots. Simultaneously, the record includes statements from the Veteran that he developed blood clots after back surgery in 2010. As a layperson, the Veteran is competent to testify to experiencing a worsening of his blood clotting condition in his left leg following back surgery. Layno v. Brown, 6 Vet. App. at 470. Therefore, the Board finds that a remand is necessary to obtain an examination to determine whether the blood clots in the Veteran's left leg have been aggravated by his service-connected back condition. McLendon, 20 Vet. App. at 83. 

The Veteran is hereby notified that it is his responsibility to report for examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral hip disability. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.
The examiner must clarify the diagnosis of the Veteran's claimed bilateral hip disability. Specifically, the examiner must consider the October 2013 VA imaging study, which reported mild degenerative changes in the left hip joint. In addition, the examiner must address the finding by the Veteran's VA primary care physician that his hip pain is related to his knee pain as well as the Veteran's history of falling injuries. 

Only if a diagnosis of the Veteran's claimed bilateral hip disability is provided, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his bilateral hip disability has been caused or aggravated by his service-connected knee conditions.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The Board draws the examiner's attention to the Veteran's reports that his falling injuries occurred due to problems with his right knee. See February 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire; October 2013 VA triage note; February 2011 VA orthopedic note; July 2010 VA orthopedic note.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made. 
3. Further, afford the Veteran a VA examination to determine the nature and etiology of the blood clots in his left leg. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. 

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the blood clots in the Veteran's left leg have been aggravated by his service-connected back condition. 

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The Board draws the examiner's attention to the Veteran's reports regarding blood clots in his left leg following back surgery in 2010. See September 2013 VA Form 9; September 2010 VA Form 21-526b; February 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made. 

4. Thereafter, readjudicate the Veteran's claims based on the new evidence of record, including the pertinent evidence associated with the claims file since the issuance of the statement of the case. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).  

